Citation Nr: 1231040	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear sensorineural hearing loss.

3.  Entitlement to a compensable evaluation for service-connected left upper eyebrow scar (claimed as left eye scar, floater in eye, bilateral eye injury and/ or spots in both eyes).

4.  Entitlement to service connection for hypertension, including as due to herbicide exposure.    


REPRESENTATION

Veteran represented by:  Marine Corps League



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to an increased rating for a service-connected left upper eyebrow scar (claimed as left eye scar, floater in eye, bilateral eye injury and/ or spots in both eyes) and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have right ear hearing loss, as defined by VA regulation.

2.  The Veteran was exposed to acoustic trauma in service, and the evidence is in relative equipoise with regard to whether left ear hearing loss is related to service.  



CONCLUSIONS OF LAW

1.  Service connection is not warranted for right ear hearing loss.  38 U.S.C.A. § 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Resolving reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a December 2007 letter notified the Veteran of the elements to substantiate his claims.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided.  

A VA examination for the claimed bilateral hearing loss disability was obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the Veteran, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384  (1993).


II.  Analysis of Claims

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, sensorineural hearing loss, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right ear hearing loss

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran asserts that a current right ear hearing loss disability is related to noise exposure during his service .  In statements in support of his claim, he indicated that he was aboard the USS Enterprise during loud explosions.

Personnel records confirm the Veteran's service aboard the USS Enterprise, and the Board finds his account of noise exposure in service competent and credible.  Barr, supra.  

Service treatment records do not reflect any complaints or treatment of hearing loss.  Nor is there evidence of treatment or diagnosis of right ear hearing loss within one year of separation from service.   

VA treatment records reflect current treatment for asymmetrical hearing loss.  

The Veteran had a VA examination in April 2008.  An audiogram completed during the  examination noted the following puretone thresholds:


500 
1000
2000
3000
4000
RIGHT
20
20
20
20
25

The average puretone threshold value was 21.25 decibels.  The Veteran had a speech recognition score of 96 percent for the right ear.  

The VA examiner opined that the Veteran has normal hearing in the right ear.  

In this case, the claim for service connection for right ear hearing loss must be denied, as the record does not show a current hearing loss disability, as defined by 
§ 3.385.  The Veteran's own statements are insufficient to establish a current right ear hearing loss disability because a determination of whether the 38 C.F.R. § 3.385 thresholds have been met is an audiological/medical determination which must be made by a professional with training and/or credentials that the Veteran does not possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Because the Veteran does not have a hearing disability as defined by VA regulation, service connection may not be granted for right ear hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

C.  Left ear sensorineural hearing loss.

The Veteran asserts that left ear sensorineural hearing loss is related to acoustic trauma in service.  As noted above, he has indicated that he was exposed to noise from explosions when  he was serving aboard the USS Enterprise.  

Service treatment records do not reflect any treatment or diagnoses of left ear hearing loss.  Notably, the Veteran's November 1969 separation examination report contains no audiometric findings, and there is no corresponding separation Report of Medical History.

Subsequent to service, the Veteran had a VA examination in April 2008.  Audiological testing obtained the following puretone thresholds, in decibels:


500 
1000
2000
3000
4000
LEFT
30
75
80
95
95

The average of the puretone threshold values was 86.25 decibels.  The Veteran had a speech recognition score of 8 in the left ear.

The VA examiner diagnosed mild sloping to profound sensorineural hearing loss in the left ear.   The examiner opined that left ear hearing loss was less likely than not related to his military service than to his 15 years as a semi truck driver or to an incident in 1999 in which he reported to his local emergency room complaining of a decreased left ear hearing, dizziness and left ear tinnitus.  The examiner cited an audiology treatise which noted:

As a rule, the amounts of hearing loss are similar in both ears when individuals acquire noise-induced hearing loss.  A survey in Canada on noise-induced hearing loss in truck driver revealed greater loss in the left ear, probably produced by the rush of air past the open window on the driver's side.

A VA audiology record dated in January 2008 reflects that the Veteran reported a history of progressive left ear hearing loss for 40 years.  The Veteran is competent to report continuity of hearing loss symptomatology.   Layno, supra.  The Veteran's statements regarding his history of hearing loss are deemed credible.  Those statements, along with the in-service noise exposure and the absence of audiometric findings at separation, must be balanced alongside the unfavorable 2008 VA examination opinion in determining continuity of symptomatology.

Overall, the evidence is in equipoise regarding the etiology of the Veteran's left ear hearing loss.  Accordingly, resolving any doubt in the Veteran's favor, service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear sensorineural hearing loss is granted.
REMAND

Additional development is necessary with respect to the Veteran's claim for an increased rating for service-connected evaluation for service-connected left upper eyebrow scar (claimed as left eye scar, floater in eye, bilateral eye injury and/ or spots in both eyes).

The Veteran had a VA examination in March 2008.  The March 2008 VA examination report shows that the Veteran deferred dilation because he was afraid that he would get into a car accident.

In statements in support of his claim, the Veteran asserts that a higher rating is warranted based upon eye floaters.  In an April 2012 brief submitted by his representative, the Veteran requested that he be afforded a new VA examination to include ophthalmologic examination of his dilated eye.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  The Board finds that a remand is warranted in order to obtain a new VA eye examination, particularly given that more than four years have passed since the last VA examination.

The Board observes that a blood pressure reading is considered to be above normal when the systolic reading is 140 millimeters (mm.) of mercury (Hg) or greater or the diastolic reading is 90 mm. Hg or greater, usually designated as 140/90. Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.

The Veteran has not been afforded a VA examination for hypertension.  Service treatment records show that a blood pressure reading of 120/98 was noted in September 1968.  Given this diastolic blood pressure reading greater than 90 mm., the Board finds that a VA examination is warranted to determine if hypertension is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination for his left eye disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed. The examiner must report all symptoms and manifestations of the Veteran's left eye disability and describe the appearance of his left eye, including the surrounding skin.  The examiner must set forth a complete rationale for all opinions and conclusions. 

2.  Schedule the Veteran for a VA medical examination to ascertain the etiology of  hypertension.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion regarding whether hypertension is at least as likely as not (50 percent or greater likelihood) etiologically related to service.  The examiner must specifically discuss whether the blood pressure reading of 120/98 in September 1968 represents a manifestation of hypertension.  The examiner must set forth a complete rationale for the opinion provided.       

3.  Following the completion of the requested action, the claims on appeal must be readjudicated.  If the claims remain denied, the Veteran should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


